COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 TELESIS/PARKWOOD RETIREMENT I,                §
 LTD., TELESIS/PARKWOOD                                        No. 08-13-00029-CV
 RETIREMENT, INC., TELESIS                     §
 MANAGEMENT CORPORATION,                                          Appeal from the
 PARTY DOING BUSINESS AS                       §
 PARKWOOD RETIREMENT                                            153rd District Court
 COMMUNITY, AND PARTY DOING                    §
 BUSINESS AS THE TELESIS                                     of Tarrant County, Texas
 COMPANY,                                      §
                                                               (TC#153-242312-09)
                  Appellants,                   §

 v.
                                               §
 EDNA ANDERSON,
                                                §
                  Appellee.
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, see TEX. R. APP. P. 43.5, on the judgment and

all costs, both in this Court and the court below. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 20TH DAY OF MARCH, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating